Citation Nr: 1516982	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  12- 19 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a low back condition, and, if so, whether service connection is warranted.

2. Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a neck condition, and, if so, whether service connection is warranted.

3. Entitlement to service connection for a bilateral knee disability.

4. Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for bilateral hearing loss and, if so, whether service connection is warranted.

5. Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for tinnitus, and, if so, whether service connection is warranted.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1981 to December 1992.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a VA Form 9 received in July 2012, the Veteran requested a hearing at the RO before a Traveling Member of the Board (Travel Board hearing) or a Board videoconference hearing.   Thereafter, the RO requested that he specify what type of Board hearing he wanted: Travel Board or Videoconference hearing.  In his most recent expression, in November 2014, the Veteran indicated that he would be amenable to a Travel Board hearing in Roanoke, or a Central Office hearing on or after July 16,  2015.  In order to avoid further delay by clarifying this matter, the Board will construe his two expressions for a Travel Board hearing to be his ultimate preference. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a Travel Board hearing.  (The Veteran has specifically requested a Travel Board hearing in Roanoke. This should be accomplished to the extent possible.)  Also notify him of the date, time and location of the hearing, and put a copy of this notification letter in the claims file.

2. After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the case must be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




